Title: To James Madison from Tobias Lear, 25 January 1807
From: Lear, Tobias
To: Madison, James



Sir,
Tunis, January 25st: 1807.

In consequence of the arrangements made with this Regency, in pursuance of the Instructions which I have had the honor of receiving from you, under date of the 7st. of June 1806, &ca. (A particular detail of which negociation and arrangements is given in my letter to you of this day) I have found it necessary to draw upon Mess: Degen Purviance & Co. in Leghorn, for money to pay the reimbursement made to the Bey for his Cruizer and her two Prizes, the freight and demurrage of the Ship Two Brothers, chartered at Boston by Order of the Government of the United States, And to furnish funds for the Expences of the Consulate here, as well as at Tripoli, during the residence of Dr. Ridgely at that place.
In order to cover these drafts upon Messrs. Degen Purviance & Co. and to leave some money in their hands for future Contingencies, in these Regencies, I have this day drawn upon you, in favor of these Gentlemen, for Twenty five thousand dollars in five sets of Exchange, of five thousand dollars each, dated January 21st., 22d., 23d., 24th. & 25th., 1807, each set in Six bills, Vizt 1st. 2d. 3d. 4st. 5st & 6st.
The Commercial intercourse between this Regency and Leghorn being greater than with any other Port in the Mediterranean, makes the exchange much more favourable to the drawer on that place, than with any other; and from peculiar circumstances now existing here, there will be no loss on these drafts.  With Sentiments of the highest respect, & most Sincere Attachment I have the honor to be Sir, Your Most Obedt Servt.

Tobias Lear

